Citation Nr: 0917782	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of service connection for lung 
cancer with pulmonary disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from June to 
December 1957.

By rating action dated May 2007, the Regional Office (RO) 
proposed that service connection for lung cancer with 
pulmonary disease be severed.  The appellant was notified of 
this action, and was informed that he could submit evidence 
to show why the RO should not make the change.  Following 
receipt of additional evidence, the RO severed service 
connection, effective June 2008, in a March 2008 rating 
decision.  The appellant filed a timely appeal to the Board 
of Veterans' Appeals (Board).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO granted service connection for lung cancer in October 
2002.  The rating action noted that the appellant had 
"presented substantial credible evidence" that he had been 
sent to witness nuclear testing during Operation PLUMBBOB.  
It was further indicated that if the records did not 
establish his presence elsewhere, the VA was able to accept 
his statement that showed he was at the test site as claimed.  

In proposing to sever service connection, the RO observed 
that the appellant had not submitted any evidence showing 
that he was actually present at the Nevada Testing Site 
during Operation PLUMBBOB.  The Board finds that additional 
development is necessary prior to a final decision.

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claims for restoration of service connection.  Although the 
Board acknowledges that the RO sent the appellant a letter in 
August 2008, it did not provide all the necessary 
information.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the 
veteran's claims files and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with and 
satisfied as to the claim for restoration 
of service connection.  

2.  The RO/AMC should attempt to obtain 
copies of all outstanding records of 
treatment received by the Veteran for the 
disability at issue from VA and private 
medical providers.

3.  The Veteran should be scheduled for a 
VA examination by a pulmonary specialist.  
The claims folder should be made 
available to the physician in conjunction 
with the examination. A relevant medical 
history should be obtained from the 
Veteran. All necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail. 
The examiner should provide an opinion as 
to whether it is as least as likely as 
not that any current lung pathology is 
the residual of radiation exposure such 
as the Veteran avers occurred in 1957. 
Reasons and bases for all conclusions 
should be provided. The examiner should 
reconcile his/her opinion with those 
already of record.

4.  Following the completion of the 
above, the RO/AMC should review the 
evidence and determine whether the 
appellant's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



